Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 16, 1999, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was a reasonable basis articulated in the record to justify the County Court’s determination to have him handcuffed when he testified before the grand jury (see People v Rouse, 79 NY2d 934, 935; People v Tucker, 261 AD2d 877, 878; People v Grant, 234 AD2d 562). In any event, reversal is not required since the prosecutor’s cautionary instructions to the grand jury dispelled any possible prejudice to the defendant (see People v Felder, 201 AD2d 884, 885; People v McEachin, 166 AD2d 814, 815; People v Gallan, 78 AD2d 904). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.